Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 28, 2016

                                    No. 04-15-00240-CR

                                  Mario Jesus RAMIREZ,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 379th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011CR10323
                          Honorable Ron Rangel, Judge Presiding


                                       ORDER

      Sitting: Sandee Bryan Marion, Chief Justice
               Karen Angelini, Justice
               Patricia O. Alvarez, Justice


      The panel has considered the appellant’s motion for rehearing, and the motion is DENIED.



                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of July, 2016.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court